In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered April 1, 1970, which dismissed the complaint, upon the trial court’s decision at the close of plaintiff’s case upon a jury trial. Judgment reversed, on the law, with $10 costs and disbursements, and new trial granted. The appeal did not present questions of fact. In our opinion, the evidence adduced at the trial raised issues of fact for the jury as to the negligence of defendant and the contributory negligence of plaintiff. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Benjamin, JJ., concur.